[BLANK ROME LLP LETTERHEAD] Phone: 212-885-5434 Fax: 917-332-3837 Email: RPaul@blankrome.com December1, 2015 BY EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549-4041 Re: Special Opportunities Fund, Inc. (the “Fund”) Registration Statement on Form N-2 filed pursuant to the Securities Act of 1933 and the Investment Company Act of 1940 Ladies and Gentlemen: On behalf of our client, the Fund, transmitted herewith is a copy of the Registration Statement on Form N-2, including exhibits, for filing under the Securities Act of 1933 and the Investment Company Act of 1940. The filing fee for this Registration Statement has been transmitted to you. Should you have any questions or comments regarding the above, please phone me at 212-885-5434 or Thomas R. Westle at (212) 885-5239. Very truly yours, /s/ Rustin I. Paul Rustin I. Paul
